DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 3 (claims 9-11, 17-19, 21 and 23) in the reply filed on 6/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-24 are pending.
Claims 1-8, 12-16, 20, and 22 are withdrawn for being drawn to non-elected inventions (i.e., Groups 1-2).
Claims 9-11, 17-19, 21 and 23-24 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 1/10/2020 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 17-19, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (IDS, US Pub. No. 2013/0130967) in view of Bailey (Diabetes and Vascular Res. 4: 20-31, 2007) and as evidenced by Scarlett et al. (Diabetes Care 5(4): 353-363, 1982).
The instantly clamed invention is broadly drawn to a method of treating insulin resistance in a subject with diabetes comprising administering a fusion protein of proinsulin and transferrin (ProINS-Tf) or insulin and transferrin (INS-Tf) to a subject in need thereof in a pharmaceutically acceptable carrier in an effective amount to reduce blood glucose levels in the subject, thereby treating insulin resistance in the subject wherein the subject was at least partially resistant to insulin prior to treatment, wherein the subject's blood glucose level is at a level of a non-diabetic subject after treatment, wherein administration is in a single-dosage, the method according to claim 11, wherein glucose levels are reduced within 4-8 hours, the method according to claim 9, further comprising administering a second insulin drug, wherein the fusion protein of claim 9 is encoded by a nucleic acid sequence (claim 23) and the method of claim 9 or 23, wherein the subject has type 2 diabetes.

Shen et al. teach preparing proinsulin and insulin fusion with transferrin which are encoded by a nucleic acid sequence (Fig. 1). They teach that proinsulin-TF reduces blood glucose better than insulin (Figures 8-9). Shen et al teach that transferrin 

Scarlett et al teach that that administration of insulin in type 2 subjects having insulin resistance can be reversed (see abstract). They teach that the subjects having type 2 diabetes and insulin resistance when treated twice a day with insulin showed better glucose disposal and suppression of hepatic glucose output as compared to no treatment (abstract). They teach that adipocyte treated with insulin results in better insulin binding (Fig. 2). They show that insulin treatment in type 2 diabetic human subjects show better glucose disposal as compared to before treatment (Fig. 3). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer proinsulin-Tf for treat insulin resistance in a subject having type 2 diabetes as taught by Bailey as evidenced by Scarlett et al because they teach that insulin resistance is reversed or reduced by 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646